     Case 2:21-cv-11692-ES-CLW Document 1-4 Filed 05/24/21 Page 1 of 1 PageID: 29


E. Evans Wohlforth, Jr., Esq.
Debra A. Clifford, Esq.
GIBBONS P.C.
One Gateway Center
Newark, New Jersey 07102-5310
(973) 596-4879
Attorneys for Defendant

                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


RONALD L. TOBIA,                                                Civil Action No. 21-11692

                                Plaintiff,                     Document electronically filed
v.
                                                        CERTIFICATION PURSUANT TO
CIGNA LIFE AND HEALTH INSURANCE                            LOCAL CIVIL RULE 11.2
CO.,
                                                       [Previously pending in the Superior
                               Defendant.
                                                       Court of New Jersey, Essex County,
                                                       Docket No. ESX-L-002674-21]


        I, E. Evans Wohlforth, Jr., Esq., admitted to the bars of the State of New Jersey and this Court

and a member of the law firm of Gibbons P.C., counsel for Defendant Cigna Health and Life Insurance

Company (“Cigna”), improperly denominated as Cigna Life and Health Insurance Co., in the above-

captioned matter, hereby certify to the best of my knowledge that effective with the filing of the Notice

of Removal with this Court, this matter in controversy is not the subject of any other action pending in

any court, or of any pending arbitration or administrative proceeding.

        I certify under penalty of perjury that the foregoing is true and correct.

Dated: May 24, 2021                                 s/ E. Evans Wohlforth, Jr.
       Newark, New Jersey                           E. Evans Wohlforth, Jr., Esq.
                                                    Debra A. Clifford, Esq.
                                                    GIBBONS, P.C.
                                                    One Gateway Center
                                                    Newark, New Jersey 07102-5310
                                                    Tel: (973) 596-4879
                                                    ewohlforth@gibbonslaw.com
                                                    Attorneys for Defendant
